Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Response to Amendment
The terminal disclaimer filed on 1/30/2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of (U.S. Patent No. 10,175,220) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Based on applicant’s amendment, filed on 2/24/2021, see page 2 through 11 of the remarks, also telephone interview on March 1, 2021, with respect to cancellation of claims 5, 10, 18, 20, 21, 22, and amended claims 1, 4, 6, 8, 16 and 17, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(b) rejection and rejection of 103(a) for claims 1-4, 6-9, 11-17, 19 and 23, are hereby withdrawn.    
             The claims 1-4, 6-9, 11-17, 19 and 23 now renumbered as 1-17 are allowed.  

                                                 EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Alfred W. Froebrich, Reg No. 38,887), on March 1, 2021August 14, 2007, without traverse.

           The amended claims 1, 4, 6, 8, 16 and 17 as follows: 
          Cancel claims 5, 10, 18, 20, 21 and 22.

           Claim 1. (Currently Amended) An image processing device comprising:
           
           	a communication interface inputting a tissue image showing a shape of a cell in a tissue specimen and a fluorescence image showing presence of a specific substance as a fluorescent bright point in the same range of the tissue specimen as the tissue image; and
           	a processor identifying a number of two or more fluorescent particle(s) included in an individual fluorescent bright point in the tissue or location(s) of each of the one or more fluorescent particle(s) in the individual fluorescent bright point in the tissue,
           	wherein the specific substance in the tissue specimen is labeled by fluorescent particle(s), and
           	the fluorescent bright point represents fluorescence emitted from the two or more fluorescent particle(s).
           Claim 4. (Currently Amended) The image processing device according to claim 1, wherein the processor further generates a luminance profile for the fluorescent bright point, and identifies the presence of the fluorescent particle(s) within the fluorescent bright point using a reference luminance profile.
           Claim 5. (Canceled)
           Claim 6. (Currently Amended) The image processing device according to claim 1, 
the processor generates a cell image showing an extracted specific site of the cell from the tissue image [[;]] and adds the cell image and the fluorescent particle image.
           Claim 8. (Currently Amended) An image processing method comprising; 
           	an input step of inputting to a processor a tissue image showing a shape of a cell in a tissue specimen and a fluorescence image showing presence of a specific substance as a fluorescent bright point in the same range of the tissue specimen as the tissue image; and
           a generation step of identifying, by the processor, a number of two or more fluorescent particle(s) included in an individual fluorescent bright point in the tissue or location(s) of each of the one or more fluorescent particle(s) included in the individual fluorescent bright point in the tissue,
           	wherein the specific substance in the tissue specimen is labeled by fluorescent particle(s), and
           the fluorescent bright point represents fluorescence emitted from the one or more fluorescent particle(s).
           Claim 10. (Canceled)
           Claim 16. (Currently Amended) A method for forming an image by using a tissue image to show a shape of a cell in a tissue specimen and a fluorescence image to show presence of a specific substance as a fluorescent bright point in the same range of the tissue specimen as the tissue image, comprising:
           	a generation step of identifying, by a processor, a number of two or more fluorescent particle(s) included in an individual fluorescent bright point in the tissue or location(s) of the one or more fluorescent particle(s) included in the individual fluorescent bright point in the tissue,

           the fluorescent bright point represents fluorescence emitted from the one or more fluorescent particle(s).
           Claim 17. (Currently Amended) The method according to claim 16, wherein the step of identifying further generates a luminance profile for the fluorescent bright point, and identifies the presence of the fluorescent particle(s) within the fluorescent bright point using a reference luminance profile.
           Claim 18. (Canceled)
           Claims 20-22. (Currently Amended)


                                                REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to an image processing device, a pathological diagnosis support system, an image processing program and an image processing method.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 8 and 16, the closest prior art of record (Suzuki and Tsunomori), Suzuki reference is directed to an expression amount measuring method that includes identifying the stage of the cell cycle in living cells into which a gene to be analyzed are introduced using fluorescence measurement in combination with luminescence measurement, and measuring the amount of expression of the gene to be analyzed, but neither Suzuki nor Tsunomori teach or suggest, among other things, “identifying a “number of two or more fluorescent particle(s) included in an individual fluorescent bright point” in the tissue or location(s) of each of the one or more fluorescent particle(s) in the individual fluorescent bright point in the tissue, wherein the “specific substance 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Suzuki and Tsunomori) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
March 5, 2021